949 A.2d 197 (2008)
195 N.J. 164
In the Matter of Dora Raquel GARCIA, an Attorney at Law.
No. D-154 September Term 2007
Supreme Court of New Jersey.
January 12, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-416, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, DORA RAQUEL GARCIA of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of fifteen months based on discipline imposed in the Commonwealth of Pennsylvania for conduct in New Jersey that violates RPC 3.1 (frivolous claim), RPC 3.3 (candor toward tribunal), RPC 5.5(a)(2) (assisting in the unauthorized practice of law), RPC 7.1 (false and misleading communication), RPC 7.5(a) (misleading firm name or letterhead), RPC 8.2(a) (making a statement known to be false or with reckless disregard as to its truth or falsity concerning the qualifications of a judge), RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that *the suspension should be retroactive to the effective date of respondent's Pennsylvania suspension and that respondent should not be reinstated in New Jersey until she is reinstated in Pennsylvania;
And good cause appearing;
It is ORDERED that DORA RAQUEL GARCIA is suspended from the practice of law for a period of fifteen months and until the further Order of the Court, retroactive to November 24, 2007; and it is further
ORDERED that respondent shall not be reinstated in New Jersey until she is reinstated in Pennsylvania; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RFC 8.1(b) and RPC 8.4(c); and' (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.